Citation Nr: 1336296	
Decision Date: 11/07/13    Archive Date: 11/13/13

DOCKET NO.  11-25 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a disorder of the cervical spine.

2.  Entitlement to service connection for a disorder of the thoracolumbar spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Luke McCabe, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1974 to August 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which, in pertinent part, denied service connection for mild cervical degenerative disc disease (claimed as upper back condition) and thoracolumbar degenerative joint disease (claimed as low back condition).

The Board notes that after the appeal was certified and the claims file was transferred to the Board, the Veteran submitted additional evidence in the form of treatment records from the Veteran's private rheumatologist dating from May 2010 to 2011.  These records have not been considered by the RO.  Under 38 C.F.R. § 20.1304(c) (2013), any pertinent evidence accepted directly at the Board must be referred to the agency of original jurisdiction (AOJ) for initial review unless this procedural right is waived by the appellant.  While these records contain notes that refer to the Veteran's back problems related to psoriatic arthritis and reflect a history of a back injury in service in the 1970's, this record is duplicative of other recent treatment records in the file which provide a detailed picture of the Veteran's current back problems, including the pathology of his back disorders and his reported history of an in-service spine injury.  These records do not provide any further information as to the history or etiology of the Veteran's back problems. Thus, consideration of this record in the first instance by the Board will not prejudice the Veteran's claim.  Moreover, the records do not reflect complaints or treatment for the Veteran's spine disorders and mostly concern other medical conditions which are not relevant to the present claims.  Accordingly, the Board finds that these additional records are not pertinent to the claims for disorders of the cervical and thoracolumbar spine, as they are irrelevant or duplicative of evidence already of record.  Therefore, there is no need to refer them to the AOJ for initial consideration.  See id. 


FINDINGS OF FACT

1.  The Veteran's cervical spine disability did not manifest during active military service, or within one year of separation, and the preponderance of the evidence shows that it was caused by the Veteran's psoriatic arthritis, and is also associated with age-appropriate degeneration, rather than a back injury during service. 

2.  The Veteran's thoracolumbar spine disability did not manifest during active military service, or within one year of separation, and the preponderance of the evidence shows that it was caused by the Veteran's psoriatic arthritis, and is also associated with age-appropriate degeneration, rather than a back injury during service. 


CONCLUSIONS OF LAW

1.  A cervical spine disability was not incurred in or aggravated by active service, nor may it be presumed to have been incurred in or aggravated by service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).

2.  A thoracolumbar spine disability was not incurred in or aggravated by active service, nor may it be presumed to have been incurred in or aggravated by service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  See id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  The standard of proof to be applied in decisions on claims for Veterans' benefits is the benefit-of-the-doubt rule set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must weigh against a claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

I.  Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002)), sets forth VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

A.  Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case (SOC) or supplemental statement of the case (SSOC), is sufficient to cure a timing defect.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006), the Court held that a claim of entitlement to service connection consists of five elements: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date.  Notifying the claimant of what evidence is necessary to substantiate the claim under U.S.C.A. § 5103(a), the first notice element in Quartuccio, requires notice of these five elements.  See id. at 486; Quartuccio, 16 Vet. App. at 187. 

Here, prior to the initial rating decision in this matter, an April 2010 letter informed the Veteran of all five elements of service connection, gave examples of the types of evidence the Veteran could submit in support of his claims, and provided notice of the Veteran's and VA's respective responsibilities for obtaining relevant records on his behalf.  Therefore, the duty to notify has been satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

B.  Duty to Obtain Records

VA's duty to assist under the VCAA includes helping the claimant to obtain service treatment records and other pertinent records, as well as providing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Here, the Veteran's service treatment records and VA medical records are in the file.  Private treatment records identified by him have also been associated with the file.  The Board notes that the Veteran has identified as relevant to his claim private chiropractic treatment records from 1978.  The RO contacted the custodian for the private treatment provider who stated that records from that time period were not preserved and therefore were unavailable.  The Veteran has not identified any other records or other relevant evidence that has not been obtained.  Thus, the duty to obtain relevant records on the Veteran's behalf is satisfied.  See 38 C.F.R. § 3.159(c).  

C.  Duty to Provide an Examination

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  However, unless the claimant challenges the adequacy of the examination or opinion, the Board may assume that the examination report and opinion are adequate, and need not affirmatively establish the adequacy of the examination report or the competence of the examiner.  Sickels v. Shinseki, 643 F.3d 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"); see also Rizzo v. Shinseki, 580 F.3d 1288, 1290-1291 (Fed. Cir. 2009) (holding that the Board is entitled to assume the competency of a VA examiner unless the competence is challenged).  Id.

Here, a VA examination of the Veteran was performed in June 2010, with an addendum opinion provided in February 2012.  The VA examination and opinion are adequate for deciding these claims.  In this regard, the examiner reviewed the claims file and medical history, conducted an examination of the Veteran and recorded the clinical findings, and provided clear explanations for the opinions stated which are consistent with the evidence of record and enable the Board to make an informed decision.  See Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion") (citing Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners)); see also D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (holding that an examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  

The Veteran has challenged the adequacy of the back examination, stating in a December 2013 letter, that the examiner indicated that the claims file was not reviewed in advance of the examination, arrived late to the examination, and answered several personal cell phone calls from her children during the examination.  Additionally, the Veteran stated that he was "uncomfortable with the examiner" and that "her verbal examination was vague and she made [him] feel like [he] was infringing on her time."  However, the examination findings were based on a review of the Veteran's medical history, X-rays of the Veteran's spine, and a physical examination of the Veteran, including examinations of the musculature and range of motion of the spine.  Additionally, the findings of the June 2010 VA examiner have been confirmed and clarified in an addendum opinion which noted that the examiner's findings were based on treatment records, medical history, and a review of imaging done of the areas in question.  Id.  Additionally, the nature, methodology, and scope of the examination are within the purview of the examiner, and the Veteran is not competent to determine the testing appropriate to diagnose a pathology of his spine.  See Sickels 643 F.3d at 1365-66; see also Rizzo, 580 F.3d at 1290-1291.

As the examination sufficiently informed the Board of both the examiner's judgment on the medical questions at issue and the essential rationale for the opinions rendered, the examination is adequate for deciding the Veteran's claims.  See Monzingo 26 Vet. App. at 107.  Furthermore, the Veteran has not shown how the examination was inadequate.  See Sickels 643 F.3d at 1365-66; see also Rizzo, 580 F.3d at 1290-1291.  Accordingly, VA's duty to provide a VA examination and opinion has been met.  See 38 C.F.R. §§ 3.159(c)(4); 3.326(a); McLendon, 20 Vet. App. at 83; Barr, 21 Vet. App. at 312. 

D.  VCAA Conclusion

In sum, VA's duties to notify and assist under the VCAA have been satisfied.  The Veteran has had ample opportunity to participate in the development of his claim.  See Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011) (citing Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding that any error depriving a claimant of "a meaningful opportunity to participate effectively in the processing of his or her claim . . . . must be considered prejudicial")).  As shown above, any defect in the notice or assistance provided did not affect the outcome of this claim or compromise the "essential fairness of the adjudication."  See Mayfield v. Nicholson, 19 Vet. App. 103, 116 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Thus, any error in the notice or assistance provided was harmless, and no prejudice exists.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009) (holding that the "rule of prejudicial error" requires a case-by-case determination as to whether the error in question was harmless, and that it is the burden of the claimant to show that the error was harmful by at least providing an explanation as to how the error caused harm); see also 38 U.S.C.A. § 7261(b)(2) (West 2002) (providing that the Court must take due account of the rule of prejudicial error).  Accordingly, the Board may proceed with appellate review.

II.  Analysis

The Veteran claims entitlement to service connection for disorders of the cervical and thoracolumbar spine, asserting that these disorders were caused by an injury he incurred during active service, which was diagnosed as muscle strain at the time.  For the following reasons, the Board finds that service connection is not warranted. 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Entitlement to service connection may be established on a direct basis with evidence showing (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement).  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); C.F.R. § 3.303(a).  

For the chronic diseases listed in 38 C.F.R. § 3.309(a) (2013), the evidentiary requirements for establishing entitlement to service connection benefits are more relaxed.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (holding that "[t]he clear purpose of [subsection 3.303(b)] is to relax the requirements of § 3.303(a) for establishing service connection for certain chronic diseases," and only applies to the chronic diseases set forth in § 3.309(a)).  Specifically, § 3.303(b) provides that when a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to causes unrelated to service ("intercurrent causes").  If the evidence is not sufficient to show that the disease was chronic at the time of service, then the claim may be established with evidence of a continuity of symptoms after service, which is a distinct and lesser evidentiary burden than the nexus element of the three-part test under Shedden.  Walker, 708 F.3d at 1338; C.F.R. § 3.303(b) (observing that a claim for a chronic disease "benefits from presumptive service connection . . . or service connection via continuity of symptomatology").  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period."  Walker, 708 F.3d at 1338-39.

Because the Veteran's current cervical and lumbar spine disorders have been diagnosed as psoriatic and degenerative arthritis, and arthritis is defined as a chronic disease in section 3.309(a), the provisions of subsection 3.303(b) for chronic diseases apply, and the claim may be established with evidence of a chronicity in service or a continuity of symptomatology after service.  See Walker, 708 F.3d at 1338-1339.  In addition, where, as here, a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, service connection for cervical and thoracolumbar arthritis may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307; 3.309(a).  This presumption may only be rebutted by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d). 

Turning to the evidence of record, the Veteran's service treatment records (STRs) reflect that in June 1978, the Veteran complained of back pain in the upper lumbar region, which was diagnosed as muscle strain, and that he was put on bed rest for 12 hours.  The service treatment records do not reflect any other diagnosis with regard to the back and no further complaints of back pain.  The July 1978 separation examination shows that the Veteran's spine was found to be normal on examination.

Regarding his in-service injury, the Veteran stated in his December 2010 notice of disagreement (NOD), at his April 2011 informal hearing, and in a December 2011 letter that he hurt his back lifting a 300 pound breach block over obstacles in order to perform maintenance on a gun turret.  He stated that his "back snapped and pain shot down the back base of his neck to his lower back."  The injury rendered him barely able to breathe and unable to walk.  He stated that he never saw a doctor, only a corpsman, who told him to return to work.  Additionally, the Veteran stated that he sought treatment of his back immediately upon discharge; however, neither the Veteran nor the RO could obtain the records as the practice purged its records from that time period.  Regarding the notation that his spine examination was normal upon separation, the Veteran stated that he experienced travel delays and plane trouble on his return to the United States from Tokyo, and that he just wanted to get out of service and did not receive a thorough discharge examination or any X-rays of his spine.  The Veteran stated that his back problems began as sporadic pain, and that over the years he has tried multiple beds and numerous medications to ease his escalating pain, for which he currently receives injections.

Private medical records from the Veteran's rheumatologist reflect a May 1996 diagnosis of psoriatic arthritis with marked limitation of motion of the cervical spine.  The records reflect documented problems with the Veteran's shoulder, wrist, and knee; however, the records are silent as to any complaints or diagnoses of lower back problems until an April 1997 record reflects decreased range of motion in both the cervical and the lumbosacral spine.  Similarly, a March 1998 record reflects a diagnosis of psoriatic arthritis in a rheumatoid arthritis distribution, with decreased cervical spine range of motion and decreased lumbosacral spine flexion.  In March 2004, the rheumatologist noted that the Veteran had almost no range of motion of his cervical or lumbar spine.  The records do not mention any antecedent injury or military service.  However, after the Veteran submitted his claim for service connection, a May 2010 rheumatological record reflects that the Veteran reported a history of an in-service injury to his spine.

The Veteran's private rheumatologist provided a September 2010 letter which reflected a diagnosis of "[p]soriatic arthritis involving [the Veteran's] cervical spine, thoracic and lumbar spine but most severe in the cervical spine."  The rheumatologist noted that the Veteran reported a back injury in 1978 with intermittent pain present since that time.  The rheumatologist stated that "[w]hether [the Veteran] could have had associated arthritis in his back at the time of his injury related to his current psoriatic arthritis is unknown."  In a May 2011 letter, the rheumatologist stated that the Veteran has chronic back pain, which "began at least as far back as the 1970's, related to his movement of a 300 pound object," in addition to his psoriatic arthritis.  The rheumatologist opined that the Veteran's back pain is more likely than not caused by his in-service injury and exacerbated by his psoriatic arthritis.  The rheumatologist stated that his opinion was "supposition" and provided no rationale other than restating the Veteran's report of intermittent pain since service.

The Veteran's private chiropractor provided an October 2011 letter in which he opined that the Veteran's chronic back pain was directly related to his in-service injury.  The chiropractor stated that based on MRI and X-ray findings, the Veteran has "progressive, severe, degenerative joint and disc disease of the lower thoracic and upper lumbar spine, correlating to the area injured."  Furthermore, the chiropractor opined that the Veteran's chronic, progressive symptoms are more likely than not related to his June 1978 injury.

The Veteran was provided a VA spine examination in June 2010.  The Veteran reported constant, daily pain in the cervical spine, aggravated by external stress and lifting.  The examiner diagnosed mild degenerative joint disease of the thoracolumbar and cervical spine based on X-rays.  The examiner opined that the Veteran's mild cervical degenerative disc disease and thoracolumbar degenerative joint disease was not likely due to his time in service and specifically not due to his trauma while in service.  The examiner reasoned that if there were a significant injury in service, the degenerative changes would have become apparent much sooner, and that the degenerative changes in the Veteran's spine are generalized and symmetrical, consistent with aging.  Thus the examiner found that the Veteran's "many years after service are the more likely cause of his current symptoms than a remote incident while in service."

In a February 2012 addendum opinion, a VA examiner, after reviewing the claims folder and the medical evidence including the opinions provided by the Veteran's private rheumatologist and chiropractor, concluded that the Veteran's cervical degenerative disc disease and thoracolumbar degenerative joint disease were less likely as not caused by or the result of injury during military service.  The examiner noted that the Veteran's in-service diagnosis of muscle strain was clinical, not speculative, and that muscle strain was generally a limited condition that healed with time.  The examiner further noted that it is unclear when the Veteran developed psoriatic arthritis, but the range of motion in his cervical spine was severely limited in 1996, at which time no mention was made of pain in the thoracolumbar region.  The examiner further noted that the rheumatologist would have recorded the lumbar spine pain were it present at that time, when he was discussing pain and limitation of the joints.  The examiner stated that the lumbar region was silent of symptoms in 1996 when the Veteran already had significant decreased range of motion of his cervical spine.  Based on these factors, the examiner opined that the Veteran's cervical degenerative disc disease and thoracolumbar degenerative joint disease were more likely related to psoriatic arthritis and age related degeneration.

In carefully reviewing the evidence of record, the Board finds that while current disabilities of the cervical and thoracolumbar spine have been established, the preponderance of the evidence shows that the Veteran's cervical degenerative disc disease and thoracolumbar degenerative joint disease were not incurred in or aggravated by active service.  In this regard, the Veteran does not have any current pathology of the cervical or thoracolumbar spine linked by probative evidence to his in-service injury.  The private rheumatologist, in his letters of September 2010 and May 2011, failed to identify any other pathology or disorder of the spine related to service.  Thus, although the September 2010 and May 2011 letters state that the Veteran's back pain is associated with his in-service injury, they do not state that psoriatic arthritis or degenerative arthritis are etiologically related to service.  Indeed, the rheumatologist never suggested that the Veteran's psoriatic arthritis was related to service, but rather stated that back pain due to service would be "on top of" psoriatic arthritis, thus affirmatively indicating the lack of a relationship between the psoriatic arthritis and service.  The rheumatologist did not diagnose any other pathology to account for the Veteran's pain.  Moreover, although he stated that the Veteran's pain was more likely than not related to service, his use of the word "supposition" and his failure to cite any specific evidence or medical principle to support a relationship to service underscores the speculative nature of his opinion.  See Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361-1362 (2001).  Thus, the rheumatologist's opinions have little probative value.

Similarly, the October 2011 chiropractic opinion lacks probative value, as it fails to explain why the Veteran's current pathology or symptoms would be related to service as opposed to the long-standing history of psoriatic arthritis, to which the Veteran's back problems have been attributed since at least May 1996.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that the probative value of a medical opinion comes from its reasoning, and that critical pieces of information from a claimant's medical history can lend credence to the opinion of a medical expert who considers them, and detract from the medical opinions of experts who do not).  Furthermore, the chiropractor, in stating that the Veteran's degenerative joint disease of the lower thoracic and upper lumbar spine is related to service because it correlates to the area injured in service, has not accounted for the diffuse arthritis in the Veteran's cervical spine, which does not correlate to the injury reflected in the STRs.  In fact, as reflected in the Veteran's medical record, he has arthritis in his upper and lower spine, not merely in the area injured in service.  The chiropractor's rationale linking the Veteran's current cervical and thoracolumbar disorders to service is additionally insufficient in that it does not account for the lack of evidence of degenerative arthritis until decades after service.  Therefore, the chiropractor's opinion, as it is not supported by sufficient explanation, has little probative value.  See id.  

By contrast, the VA examination report and addendum are highly probative, as they clearly stated that both physical examination and X-ray evidence showed no trauma-related pathology of the spine, but rather diffuse arthritic changes associated with psoriatic arthritis or aging.  The June 2010 examiner supported this conclusion by explaining that had the Veteran's mild cervical degenerative disc disease and thoracolumbar degenerative joint disease been related to an in-service injury, the arthritic changes would have become more apparent sooner, and would not be so mild and consistent.  Notably, there is no evidence of degenerative arthritis, as opposed to psoriatic arthritis, until the present claim.  The rheumatologist's phrase in the May 2011 letter stating that the Veteran's pain is "exacerbated by the arthritis that he now has" indicates that it is of more recent origin.  Furthermore, the February 2012 addendum opinion explained that the muscle strain diagnosed in service was not speculative, as the Veteran contended, but rather a clinical diagnosis of a limited condition that would have resolved with time.  Thus, the opinions finding against a relationship to service are grounded in clinical findings made on examination, are supported by a complete explanation, and are more detailed, more specific to the evidence of record, and more definitive than the opinions expressed by the Veteran's private rheumatologist and chiropractor.

Additionally, with regard to the Veteran's disorder of the cervical spine, the service treatment records do not show any complaints, treatment, or diagnoses of a cervical spine injury or disease during service, but only mention upper lumbar pain.  See Kahana v. Shinseki, 24 Vet. App. 428, 439 (2011) (Lance, J., concurring) (VA may use silence in the service treatment records as evidence contradictory to a Veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred).  Regardless, the Veteran did not complain of any in-service cervical spine injury or report any cervical spine treatment.  The June 1978 service treatment record, which is objective medical evidence contemporaneous to the Veteran's injury, only reflects complaints of upper lumbar spine pain.  There is no indication of cervical involvement.  Therefore, the Veteran's later allegation in his December 2010 NOD that "[his] back snapped and pain shot down the back base of his neck to his lower back," first given only when seeking service connection for this disability, is not credible when seen in light of the other evidence of record.  In other words, the Board finds the objective medical evidence contemporaneous to service, indicating a lack of complaints related to the cervical spine, has more probative weight than the later statements made during the course of a claim for compensation.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest may affect the credibility of testimony); Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant).  Thus, the probative evidence weighs against a finding that the second Shedden element has been satisfied with regard to the Veteran's disorder of the cervical spine.  See Shedden, 381 F.3d at 1166-67.

The Board has considered the Veteran's contention that the injury he incurred in service resulted in his current cervical and thoracolumbar spine disabilities.  In this regard, the Veteran is competent to testify as to matters within his experience and personal knowledge, such as his symptoms and medical history.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (holding that lay evidence can be competent with respect to both the diagnosis and the etiology of a disability); Kahana v. Shinseki, 24 Vet. App. 428, 434 (2011) (holding that the Board erred in categorically rejecting lay evidence).  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that appellant was competent to testify as to factual matters of which he had first-hand knowledge).  However, as a lay person, the Veteran does not have the medical training or expertise to provide a competent opinion as to whether his current cervical and thoracolumbar spine disorders are related to his injury diagnosed as muscle strain in service, as this is a medical determination that is too complex to be made based on lay observation alone.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007) (observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature"); see also Layno v. Brown, 6 Vet. App. 465, 469- 71 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  Thus, the Veteran's opinion that that the injury he incurred in service resulted in his current back disability is not competent and cannot by itself support his claim.  See id. at 470 (holding that incompetent testimony must be excluded from the Board's consideration).  Moreover, it is outweighed by the findings of the VA examiners.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the medical issue in question); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probity of evidence in the light of its own inherent characteristics in its relationship to other items of evidence"). 

In short, neither a chronicity in service nor a continuity of symptoms after service has been established for any diagnosed disorder of the cervical spine or thoracolumbar spine, and the preponderance of the evidence otherwise weighs against a nexus between the Veteran's current spine disorders and his period of service.  Thus, service connection on a direct basis is not warranted.  See Walker, 708 F.3d at 1338-1339; Shedden, 381 F.3d at 1166-67; 38 C.F.R. § 3.303.

Service connection for a chronic disease of the cervical or thoracolumbar spine on a presumptive basis is also not warranted.  The evidence of record does not indicate, and the Veteran does not assert that arthritis of the cervical or thoracolumbar spine manifested within a year after service.  Thus, because the Veteran's arthritis did not manifest within a year of service separation, the criteria for service connection on a presumptive basis have not been satisfied.  See 38 C.F.R. §§ 3.307, 3.09.

Accordingly, the preponderance of the evidence is against the Veteran's claims.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for disorders of the cervical spine and the thoracolumbar spine is denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 


ORDER

Entitlement to service connection for a disorder of the cervical spine is denied.

Entitlement to service connection for a disorder of the thoracolumbar spine is denied.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


